DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/26/2020 and 03/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-5 and 7-20 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 04/20/2022.

The application has been amended as follows:
In the Claims:
1. (Currently Amended) 	A computer-implemented method, comprising:
	determining, by a processor, an authenticity of a software object and its supply chain and providing an authenticity result indicative thereof,
	determining, by the processor, an integrity of the software object and its supply chain and providing an integrity result indicative thereof; and
	determining, by the processor, from the authenticity result and the integrity result, a score indicative of an amount of trust in the supply chain of the software object and in the software object, wherein the score is indicative of an amount of trust that the software object will work correctly if installed in a system that utilizes the software object; and
	wherein determining, by the processor, from the authenticity result and the integrity result, a score indicative of an amount of trust in the supply chain of the software object and in the software object, further comprises:
	determining, by the processor, a level of risk associated with each of one or more control functions associated with the supply chain of the software object and with the software object as indicated by the authenticity result and the integrity result, wherein each of the one or more control functions includes at least one risk factor;
	assigning, by the processor, a weight to each of the at least one risk factor of each of the one or more control functions; and
	determining, by the processor, the score through use of the assigned weights.
6. (Cancelled) 
7. (Currently Amended)   The computer-implemented method of claim 1, wherein the score is provided by the processor to a user to assist the user in making a risk-based decision whether to install the software object in a system for use thereby.
8. (Currently Amended)   The computer-implemented method of claim 1 , wherein the one or more control functions associated with the supply chain of the software object and with the software object includes information relating to characteristics of the supply chain of the software object and the software object pertaining to an amount of risk that the software object would pose to proper operation of the system if the software object were to be installed in the system.
					Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
             Reason for allowance
The invention defined in claim 1 is not suggested by the prior art of record. 
The prior art of record (in particular, Serra; Bill US 9183533, Newell; G. Richard US 20150100793, Endress; Thomas US 10193695, Ross; David Justin US 20180018627, Hardjono; Thomas Parasu US 20070143629, Angelo; Michael F. US 20200099513, Grabowski; Alice A. US 20180189784, Surapaneni; Raja Sekhar US 20160342917, SHARMA; Satya Prakash US 20130277425, Narayanan; Rajeev US 20210039851 and Mylrea; Michael E. US 20210067536) singly or in combination does not disclose, with respect to independent claim 1,
	“determining, by the processor, from the authenticity result and the integrity result, a score indicative of an amount of trust in the supply chain of the software object and in the software object, wherein the score is indicative of an amount of trust that the software object will work correctly if installed in a system that utilizes the software object; and
	wherein determining, by the processor, from the authenticity result and the integrity result, a score indicative of an amount of trust in the supply chain of the software object and in the software object, further comprises:
	determining, by the processor, a level of risk associated with each of one or more control functions associated with the supply chain of the software object and with the software object as indicated by the authenticity result and the integrity result, wherein each of the one or more control functions includes at least one risk factor;
assigning, by the processor, a weight to each of the at least one risk factor of each of the one or more control functions; and
	determining, by the processor, the score through use of the assigned weights.”
in combination with the other claimed features as a whole."
Therefore, independent claim 1 is allowed.
Dependent claims 2-5 and 7-20 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493